Luke, J.
Robert Lawhorn was indicted for murder and was convicted of voluntary manslaughter. The evidence amply authorized the verdict, and the verdict has the approval of the trial judge. The special ground df the motion for a new trial, which complains of an excerpt from the charge of the court upon the law of manslaughter, in view-of the evidence in this case, is wholly without merit. The court properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.